Title: To James Madison from William Pinkney, 4 May 1809
From: Pinkney, William
To: Madison, James


Dear Sir.London, May. 4h. 1809.
Will you permit me to make known to you a young Gentleman (Mr. Robert Walsh Junr. of Baltimore) for whom I have a particular Regard and whose extraordinary Merit will I am sure recommend him to your Notice & Esteem? I can truly say of him that he has the best Heart in the World—that he possesses a superiour Mind cultivated with Care, and informed by the most extensive Knowledge, and enriched with every Variety of elegant & useful Literature. He returns to America, after having seen the best Society here & in France, with a just opinion of your Virtues & Talents, and well disposed towards your administration. Young as he is he will have great Weight where he is known—but I ask your friendly Notice of him on the Score of his Merit. I beg you to pardon the Liberty, which Friendship to this able and excellent young Man has induced me to take with you. I have the Honour to be with sincere Respect and Attachment Dear Sir Your faithful Humble Servt.
Wm Pinkney
